FRANK J. NEVINS, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Nevins v. CommissionerDocket No. 3344.United States Board of Tax Appeals12 B.T.A. 866; 1928 BTA LEXIS 3436; June 27, 1928, Promulgated *3436 Frederick W. Marquand, Esq., for the petitioner.  Arthur H. Murray, Esq., for the respondent.  LITTLETON*866  The Commissioner by notice mailed February 14, 1925, rejected petitioner's claim for the jeopardy assessment of a deficiency of $2,836.76.  The proceeding came on for hearing on the day calendar of April 23, 1928, upon the stipulation of facts relative to the issue of the statute of limitation.  Petitioner claims that collection of the additional tax for the year 1917 is barred.  FINDINGS OF FACT.  Petitioner is a resident of the state of New York.  Pursuant to the provisions of the Revenue Act of 1917 he filed his individual *867  income-tax return for that year on March 20, 1918, with the collector of internal revenue, which return disclosed a tax liability of $5,592.63, which was paid.  Subsequent to the filing of the return the Commissioner audited the same and in February, 1923, assessed against the petitioner under the provisions of the Revenue Act of 1917 an additional tax for the year 1917 in the amount of $2,836.76.  Upon receipt of notice and demand for the payment of the additional assessment, petitioner, on February 28, 1923, filed*3437  a claim for the abatement of the entire assessment.  The Commissioner considered said claim for abatement, rendered the petitioner conferences thereon, and, on February 14, 1925, notified petitioner of his final determination.  No suit or proceeding whatever for the collection of the deficiency assessed for the year 1917 has been commenced and no consent in writing for a determination and collection of any additional tax for 1917 beyond the five-year period of limitation has been entered into.  The petitioner's return for 1917 was not false or fraudulent with intent to evade the tax.  OPINION.  LITTLETON: Under the facts in this proceeding collection of the deficiency for 1917 is barred by the statute of limitation.  ; ; . Judgment of no deficiency will be entered.